Exhibit 10.5

 

Draft of February 16, 2006

 

DPL INC.

SUPPLEMENTAL EXECUTIVE DEFINED CONTRIBUTION RETIREMENT PLAN

EFFECTIVE JANUARY 1, 2006

 

DPL Inc. hereby adopts the DPL Inc. Supplemental Executive Defined Contribution
Retirement Plan on the terms and conditions described hereunder, effective as of
January 1, 2006.

 


ARTICLE I - PREFACE


 


SECTION 1.1.                                EFFECTIVE DATE.  THE EFFECTIVE DATE
OF THE PLAN IS JANUARY 1, 2006.


 


SECTION 1.2.                                PURPOSE OF THE PLAN.  THE PURPOSE OF
THIS PLAN IS TO PROVIDE ADDITIONAL RETIREMENT BENEFITS BEYOND THE DOLLAR
LIMITATION ON COMPENSATION IMPOSED UNDER SECTION 401(A)(17) OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).


 


SECTION 1.3.                                SECTION 409A OF THE CODE.  IT IS
INTENDED THAT THE PLAN (INCLUDING ALL AMENDMENTS THERETO) COMPLY WITH THE
PROVISIONS OF SECTION 409A OF THE CODE, SO AS TO PREVENT THE INCLUSION IN GROSS
INCOME OF ANY RETIREMENT BENEFIT ACCRUED HEREUNDER IN A TAXABLE YEAR THAT IS
PRIOR TO THE TAXABLE YEAR OR YEARS IN WHICH SUCH AMOUNT WOULD OTHERWISE BE
ACTUALLY DISTRIBUTED OR MADE AVAILABLE TO THE PARTICIPANTS.  IT IS INTENDED THAT
THE PLAN SHALL BE ADMINISTERED IN A MANNER THAT WILL COMPLY WITH SECTION 409A OF
THE CODE, INCLUDING PROPOSED, TEMPORARY OR FINAL REGULATIONS OR ANY OTHER
GUIDANCE ISSUED BY THE SECRETARY OF THE TREASURY AND THE INTERNAL REVENUE
SERVICE WITH RESPECT THERETO (COLLECTIVELY, THE “409A GUIDANCE”).  ANY PLAN
PROVISIONS THAT WOULD CAUSE THE PLAN TO FAIL TO SATISFY SECTION 409A OF THE CODE
SHALL HAVE NO FORCE AND EFFECT UNLESS AND UNTIL AMENDED TO COMPLY WITH SECTION
409A OF THE CODE (WHICH AMENDMENT MAY BE RETROACTIVE TO THE EXTENT PERMITTED BY
THE 409A GUIDANCE).


 


SECTION 1.4.                                INTERPRETATION.  FOR PURPOSES OF
INTERPRETING THE PROVISIONS OF THIS PLAN, THE SINGULAR SHALL INCLUDE THE PLURAL
UNLESS OTHERWISE CLEARLY REQUIRED BY THE CONTEXT.


 


ARTICLE II - DEFINITIONS


 


SECTION 2.1.                                “ACCOUNT” MEANS THE NOTIONAL ACCOUNT
MAINTAINED BY THE COMPANY IN ACCORDANCE WITH SECTION 4.1.

 

1

--------------------------------------------------------------------------------


 


SECTION 2.2.                                “BENEFICIARY” MEANS THE PERSON OR
PERSONS DESIGNATED BY THE PARTICIPANT AS HIS OR HER BENEFICIARY UNDER THIS PLAN,
IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE VII HEREOF.


 


SECTION 2.3.                                “BOARD” MEANS THE BOARD OF DIRECTORS
OF THE COMPANY.


 


SECTION 2.4.                                “CHANGE OF CONTROL” MEANS THE
CONSUMMATION OF ANY CHANGE OF CONTROL OF THE COMPANY, OR ITS PRINCIPAL
SUBSIDIARY, THE DAYTON POWER AND LIGHT COMPANY (“DP&L”), OF A NATURE THAT WOULD
BE REQUIRED TO BE REPORTED IN RESPONSE TO ITEM 6(E) OF SCHEDULE 14A OF
REGULATION 14A PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
(THE “EXCHANGE ACT”) AS DETERMINED BY THE BOARD IN ITS SOLE DISCRETION; PROVIDED
THAT, WITHOUT LIMITATION, SUCH A CHANGE OF CONTROL SHALL BE DEEMED TO HAVE
OCCURRED IF:


 


(A)                                  ANY “PERSON” (AS SUCH TERM IS DEFINED IN
SECTIONS 13(D) OR 14(D)(2) OF THE EXCHANGE ACT; HEREAFTER, A “PERSON”) IS ON THE
DATE HEREOF OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY OR DP&L REPRESENTING (I) 25% OR MORE OF THE COMBINED
VOTING POWER OF THE THEN OUTSTANDING VOTING STOCK OF THE COMPANY OR DP&L IF THE
ACQUISITION OF SUCH BENEFICIAL OWNERSHIP IS NOT APPROVED BY THE BOARD PRIOR TO
THE ACQUISITION OR (II) 50% OR MORE OF SUCH COMBINED VOTING POWER IN ALL OTHER
CASES;


 

(I)                                     FOR PURPOSES OF THIS SECTION 2.4, THE
FOLLOWING ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE OF CONTROL: (A) ANY
ACQUISITION OF VOTING STOCK OF THE COMPANY OR DP&L DIRECTLY FROM THE COMPANY OR
DP&L THAT IS APPROVED BY A MAJORITY OF THOSE PERSONS SERVING AS DIRECTORS OF THE
COMPANY OR DP&L ON THE DATE OF THIS PLAN (THE “ORIGINAL DIRECTORS”) OR THEIR
SUCCESSORS (AS DEFINED BELOW), (B) ANY ACQUISITION OF VOTING STOCK OF THE
COMPANY OR DP&L BY THE COMPANY OR ANY SUBSIDIARY, AND (C) ANY ACQUISITION OF
VOTING STOCK OF THE COMPANY OR DP&L BY THE TRUSTEE OR OTHER FIDUCIARY HOLDING
SECURITIES UNDER ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY DPL OR ANY SUBSIDIARY (THE TERM “SUCCESSORS” SHALL MEAN THOSE
DIRECTORS WHOSE ELECTION OR NOMINATION FOR ELECTION BY SHAREHOLDERS HAS BEEN
APPROVED BY THE VOTE OF AT LEAST TWO-THIRDS OF THE ORIGINAL DIRECTORS AND
PREVIOUSLY QUALIFIED SUCCESSORS SERVING AS DIRECTORS OF THE COMPANY OR DP&L, AS
THE CASE MAY BE, AT THE TIME OF SUCH ELECTION OR NOMINATION FOR ELECTION);

 

(II)                                  IF ANY PERSON IS OR BECOMES THE BENEFICIAL
OWNER OF 25% OR MORE OF COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING
STOCK OF THE COMPANY OR DP&L AS A RESULT OF A TRANSACTION DESCRIBED IN CLAUSE
(A) OF SECTION 2.4(A)(I) ABOVE AND SUCH PERSON THEREAFTER BECOMES THE BENEFICIAL
OWNER OF ANY ADDITIONAL SHARES OF VOTING STOCK OF THE COMPANY OR DP&L
REPRESENTING 1% OR MORE OF THE THEN-OUTSTANDING VOTING STOCK OF THE COMPANY OR
DP&L, OTHER THAN

 

2

--------------------------------------------------------------------------------


 

IN AN ACQUISITION DIRECTLY FROM THE COMPANY OR DP&L THAT IS APPROVED BY A
MAJORITY OF THE ORIGINAL DIRECTORS OR THEIR SUCCESSORS OR OTHER THAN AS A RESULT
OF A STOCK DIVIDEND, STOCK SPLIT OR SIMILAR TRANSACTION EFFECTED BY THE COMPANY
OR DP&L IN WHICH ALL HOLDERS OF VOTING STOCK OF THE COMPANY OR DP&L ARE TREATED
EQUALLY, SUCH SUBSEQUENT ACQUISITION SHALL BE TREATED AS A CHANGE IN CONTROL;

 

(III)                               A CHANGE IN CONTROL WILL NOT BE DEEMED TO
HAVE OCCURRED IF A PERSON IS OR BECOMES THE BENEFICIAL OWNER OF 25% OR MORE OF
THE VOTING STOCK OF THE COMPANY OR DP&L AS A RESULT OF A REDUCTION IN THE NUMBER
OF SHARES OF VOTING STOCK OF THE COMPANY OR DP&L OUTSTANDING PURSUANT TO A
TRANSACTION OR SERIES OF TRANSACTIONS THAT IS APPROVED BY A MAJORITY OF THE
ORIGINAL DIRECTORS OR THEIR SUCCESSORS UNLESS AND UNTIL SUCH PERSON THEREAFTER
BECOMES THE BENEFICIAL OWNER OF ANY ADDITIONAL SHARES OF VOTING STOCK OF THE
COMPANY OR DP&L REPRESENTING 1% OR MORE OF THE THEN-OUTSTANDING VOTING STOCK OF
THE COMPANY OR DP&L, OTHER THAN AS A RESULT OF A STOCK DIVIDEND, STOCK SPLIT OR
SIMILAR TRANSACTION EFFECTED BY THE COMPANY OR DP&L IN WHICH ALL HOLDERS OF
VOTING STOCK ARE TREATED EQUALLY; AND

 

(IV)                              IF AT LEAST A MAJORITY OF THE ORIGINAL
DIRECTORS OR THEIR SUCCESSORS DETERMINE IN GOOD FAITH THAT A PERSON HAS ACQUIRED
BENEFICIAL OWNERSHIP OF 25% OR MORE OF THE VOTING STOCK OF THE COMPANY OR DP&L
INADVERTENTLY, AND SUCH PERSON DIVESTS AS PROMPTLY AS PRACTICABLE BUT NO LATER
THAN THE DATE, IF ANY, SET BY THE ORIGINAL DIRECTORS OR THEIR SUCCESSORS A
SUFFICIENT NUMBER OF SHARES SO THAT SUCH PERSON BENEFICIALLY OWNS LESS THAN 25%
OF THE VOTING STOCK OF THE COMPANY OR DP&L, THEN NO CHANGE OF CONTROL SHALL HAVE
OCCURRED AS A RESULT OF SUCH PERSON’S ACQUISITION; OR

 


(B)                                 THE COMPANY OR DP&L CONSUMMATES A MERGER OR
CONSOLIDATION, OR CONSUMMATES A “COMBINATION” OR “MAJORITY SHARE ACQUISITION” IN
WHICH IT IS THE “ACQUIRING CORPORATION” (AS SUCH TERMS ARE DEFINED IN OHIO REV.
CODE § 1701.01 AS IN EFFECT ON DECEMBER 31, 1990) AND IN WHICH SHAREHOLDERS OF
THE COMPANY OR DP&L, AS THE CASE MAY BE, IMMEDIATELY PRIOR TO ENTERING INTO SUCH
AGREEMENT, WILL BENEFICIALLY OWN, IMMEDIATELY AFTER THE EFFECTIVE TIME OF THE
MERGER, CONSOLIDATION, COMBINATION OR MAJORITY SHARE ACQUISITION, SECURITIES OF
THE COMPANY OR DP&L OR ANY SURVIVING OR NEW CORPORATION, AS THE CASE MAY BE,
HAVING LESS THAN 50% OF THE “VOTING POWER” OF DPL OR DP&L OR ANY SURVIVING OR
NEW CORPORATION, AS THE CASE MAY BE, INCLUDING “VOTING POWER” EXERCISABLE ON A
CONTINGENT OR DEFERRED BASIS AS WELL AS IMMEDIATELY EXERCISABLE “VOTING POWER”,
EXCLUDING ANY MERGER OF DP&L INTO THE COMPANY OR OF THE COMPANY INTO DP&L;


 


(C)                                  THE COMPANY OR DP&L CONSUMMATES A SALE,
LEASE, EXCHANGE OR OTHER TRANSFER OR DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF
ITS ASSETS TO ANY PERSON OTHER THAN TO A WHOLLY OWNED SUBSIDIARY OR, IN THE CASE
OF DP&L, TO THE COMPANY OR A WHOLLY OWNED SUBSIDIARY(IES) OF THE COMPANY; BUT
NOT INCLUDING (I) A MORTGAGE OR PLEDGE OF

 

3

--------------------------------------------------------------------------------


 

assets granted in connection with a financing or (II) a spin-off or sale of
assets if the Company continues in existence and its common shares are listed on
a national securities exchange, quoted on the automated quotation system of a
national securities association or traded in the over-the-counter market; or


 


(D)                                 THE ORIGINAL DIRECTORS AND/OR THEIR
SUCCESSORS DO NOT CONSTITUTE A MAJORITY OF THE WHOLE BOARD OR THE BOARD OF
DIRECTORS OF DP&L, AS THE CASE MAY BE; OR


 


(E)                                  APPROVAL BY THE SHAREHOLDERS OF THE COMPANY
OR DP&L OF A COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY OR DP&L, AS THE
CASE MAY BE.


 


SECTION 2.5.                                “COMPANY” MEANS DPL INC., AN OHIO
CORPORATION, AND ANY ENTITY THAT SUCCEEDS DPL INC. BY MERGER, REORGANIZATION OR
OTHERWISE.


 


SECTION 2.6.                                “COMPENSATION” MEANS, FOR A PLAN
YEAR, A PARTICIPANT’S ANNUAL BASE SALARY AS OF THE END OF SUCH PLAN YEAR AND THE
BENEFIT EARNED BY SUCH PARTICIPANT UNDER THE COMPANY’S EXECUTIVE INCENTIVE
COMPENSATION PROGRAM FOR SUCH PLAN YEAR.


 


SECTION 2.7.                                “COMPENSATION COMMITTEE” MEANS THE
COMPENSATION COMMITTEE OF THE BOARD.


 


SECTION 2.8.                                “CONTRIBUTIONS” MEANS THE
CONTRIBUTIONS CREDITED PURSUANT TO SECTION 3.1 OF THE PLAN.


 


SECTION 2.9.                                “CONTROLLED GROUP” MEANS THE COMPANY
AND ANY AND ALL OTHER CORPORATIONS, TRADES AND/OR BUSINESSES, THE EMPLOYEES OF
WHICH, TOGETHER WITH EMPLOYEES OF THE COMPANY, ARE TREATED UNDER SECTION 414 OF
THE CODE AS IF THEY WERE EMPLOYED BY A SINGLE EMPLOYER.  EACH CORPORATION OR
UNINCORPORATED TRADE OR BUSINESS THAT IS OR WAS A MEMBER OF THE CONTROLLED GROUP
SHALL BE REFERRED TO HEREIN AS A “CONTROLLED GROUP MEMBER”, BUT ONLY DURING SUCH
PERIOD AS IT IS OR WAS SUCH A MEMBER.


 


SECTION 2.10.                         “DISABILITY” MEANS A PARTICIPANT’S
INABILITY TO PERFORM THE DUTIES REQUIRED ON A FULL-TIME BASIS FOR A PERIOD OF
SIX CONSECUTIVE MONTHS BECAUSE OF PHYSICAL OR MENTAL ILLNESS OR OTHER PHYSICAL
OR MENTAL DISABILITY OR INCAPACITY.


 


SECTION 2.11.                         “EMPLOYEE” MEANS A FULL-TIME SALARIED
EMPLOYEE OF AN EMPLOYER.


 


SECTION 2.12.                         “EMPLOYER” MEANS THE COMPANY AND ANY OTHER
CONTROLLED GROUP MEMBER.


 


SECTION 2.13.                         “ERISA” MEANS THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED.

 

4

--------------------------------------------------------------------------------


 


SECTION 2.14.                         “HYPOTHETICAL INVESTMENT FUND” MEANS ANY
INVESTMENT FUND DESIGNATED BY THE COMPANY PURSUANT TO SECTION 8.1.


 


SECTION 2.15.                         “PARTICIPANT” MEANS AN EMPLOYEE THAT THE
COMPENSATION COMMITTEE HAS DESIGNATED TO PARTICIPATE UNDER THIS PLAN AND WHO HAS
EXECUTED A PARTICIPATION AGREEMENT.


 


SECTION 2.16.                         “PARTICIPATION AGREEMENT” MEANS AN
AGREEMENT BETWEEN THE COMPANY AND EACH EMPLOYEE THAT MUST BE EXECUTED AS A
CONDITION OF THE PARTICIPANT’S ELIGIBILITY FOR THIS PLAN.


 


SECTION 2.17.                         “PLAN” MEANS THE DPL INC. SUPPLEMENTAL
EXECUTIVE DEFINED CONTRIBUTION RETIREMENT PLAN, AS HEREIN SET FORTH AND AS THE
SAME MAY FROM TIME TO TIME BE AMENDED OR RESTATED.


 


SECTION 2.18.                         “PLAN ADMINISTRATOR” MEANS THE
COMPENSATION COMMITTEE.


 


SECTION 2.19.                         “PLAN YEAR” MEANS THE CALENDAR YEAR.


 


SECTION 2.20.                         “QUALIFIED PLAN” MEANS THE DAYTON POWER
AND LIGHT COMPANY EMPLOYEE SAVINGS PLAN.


 


SECTION 2.21.                         “RETIREMENT” HAS THE MEANING ASCRIBED TO
SUCH TERM IN THE RETIREMENT INCOME PLAN OF THE DAYTON POWER AND LIGHT COMPANY.


 


SECTION 2.22.                         “SEPARATES FROM SERVICE” OR “SEPARATION
FROM SERVICE” HAS THE MEANING ASCRIBED TO SUCH PHRASE IN THE 409A GUIDANCE.


 


SECTION 2.23.                         “UNFORSEEABLE EMERGENCY” MEANS AN EVENT
WHICH RESULTS IN A SEVERE FINANCIAL HARDSHIP TO THE PARTICIPANT RESULTING FROM
(A) AN ILLNESS OR ACCIDENT OF THE PARTICIPANT, THE PARTICIPANT’S SPOUSE OR A
DEPENDENT OF THE PARTICIPANT, (B) LOSS OF THE PARTICIPANT’S PROPERTY DUE TO
CASUALTY OR (C) OTHER SIMILAR EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES
ARISING AS A RESULT OF EVENTS BEYOND THE CONTROL OF THE PARTICIPANT.


 


SECTION 2.24.                         “VALUATION DATE” MEANS EACH DECEMBER 31,
PLUS SUCH ADDITIONAL DATE(S), IF ANY, SELECTED BY THE PLAN ADMINISTRATOR.  IN
THE EVENT OF A CHANGE OF CONTROL, THE TERM “VALUATION DATE” SHALL ALSO MEAN THE
LAST DAY OF THE CALENDAR MONTH IMMEDIATELY PRECEDING THE DATE OF THE CHANGE OF
CONTROL.


 


SECTION 2.25.                         “VESTING YEARS” HAS THE MEANING ASCRIBED
TO SUCH PHRASE IN THE RETIREMENT INCOME PLAN OF THE DAYTON POWER AND LIGHT
COMPANY.

 

5

--------------------------------------------------------------------------------


 


SECTION 2.26.                         “VOTING STOCK” MEANS SECURITIES ENTITLED
TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS.


 


SECTION 2.27.                         “409A GUIDANCE” HAS THE MEANING SET FORTH
IN SECTION 1.3.


 


ARTICLE III - CONTRIBUTIONS


 


SECTION 3.1.                                CONTRIBUTIONS.  FOR EACH PLAN YEAR,
THE COMPANY SHALL CREDIT TO THE ACCOUNT ESTABLISHED FOR EACH PARTICIPANT AN
AMOUNT (THE “CONTRIBUTION”) EQUAL TO 15% OF THE AMOUNT, IF ANY, BY WHICH THE
PARTICIPANT’S COMPENSATION FOR SUCH PLAN YEAR EXCEEDS THE LIMIT ON COMPENSATION
IMPOSED BY SECTION 401(A)(17) OF THE CODE (THE “CODE LIMIT”) FOR THAT PLAN
YEAR.  THE COMPANY SHALL CREDIT THE CONTRIBUTION TO EACH PARTICIPANT’S ACCOUNT
AS SOON AS PRACTICABLE AFTER THE PARTICIPANT’S COMPENSATION FOR THE PLAN YEAR IS
DETERMINED.


 


ARTICLE IV - ACCOUNTS


 


SECTION 4.1.                                PARTICIPANTS’ ACCOUNTS.  THE COMPANY
SHALL ESTABLISH AND MAINTAIN ON ITS BOOKS AN ACCOUNT FOR EACH PARTICIPANT WHICH
SHALL CONTAIN THE FOLLOWING ENTRIES:


 


(A)                                  CREDITS FOR THE CONTRIBUTIONS DESCRIBED IN
SECTION 3.1.


 


(B)                                 CREDITS OR CHARGES REPRESENTING THE INCOME,
EXPENSES, GAINS OR LOSSES ALLOCABLE TO THE PARTICIPANT’S ACCOUNT WHICH WOULD BE
APPLICABLE IF SUCH ACCOUNT HAD BEEN INVESTED ON A TAX DEFERRED BASIS IN THE
HYPOTHETICAL INVESTMENT FUND(S) SELECTED BY THE PARTICIPANT OR THE PARTICIPANT’S
BENEFICIARY AS PROVIDED IN SECTION 8.1.  THE ENTRIES PROVIDED BY THIS SUBSECTION
SHALL CONTINUE TO BE MADE UNTIL THE PARTICIPANT’S ENTIRE ACCOUNT HAS BEEN
DISTRIBUTED TO THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY PURSUANT TO
ARTICLE VI.


 


(C)                                  DEBITS FOR ANY DISTRIBUTIONS MADE FROM THE
ACCOUNT AND ANY AMOUNTS FORFEITED UNDER SECTION 5.2.


 


SECTION 4.2.                                EFFECT ON OTHER BENEFITS.  BENEFITS
PAYABLE TO OR WITH RESPECT TO A PARTICIPANT UNDER ANY OTHER EMPLOYER SPONSORED
(QUALIFIED OR NONQUALIFIED) PLAN, IF ANY, ARE IN ADDITION TO THOSE PROVIDED
UNDER THIS PLAN.


 


ARTICLE V - VESTING


 


SECTION 5.1.                                VESTING.  A PARTICIPANT SHALL BECOME
100% VESTED IN ALL AMOUNTS CREDITED TO THE PARTICIPANT’S ACCOUNT HEREUNDER UPON
COMPLETION OF FIVE VESTING YEARS.  IN ADDITION, A PARTICIPANT SHALL BECOME 100%
VESTED IN ALL AMOUNTS CREDITED TO THE PARTICIPANT’S ACCOUNT HEREUNDER UPON THE
PARTICIPANT’S DEATH OR DISABILITY OR UPON A CHANGE OF CONTROL.

 

6

--------------------------------------------------------------------------------


 


SECTION 5.2.                                FORFEITURES.  IF A PARTICIPANT
SEPARATES FROM SERVICE (OTHER THAN BY REASON OF DEATH OR DISABILITY) PRIOR TO
BECOMING 100% VESTED IN THE PARTICIPANT’S ACCOUNT, THE PARTICIPANT’S ACCOUNT
SHALL BE FORFEITED AS OF THE DATE OF THE PARTICIPANT’S SEPARATION FROM SERVICE.

 


ARTICLE VI - DISTRIBUTION OF BENEFITS TO PARTICIPANTS


 


SECTION 6.1.                                TIME AND MANNER OF PAYMENT.


 


(A)                                  UPON THE SEPARATION FROM SERVICE (OTHER
THAN BY REASON OF DEATH) OF A PARTICIPANT WHO IS 100% VESTED IN HIS OR HER
ACCOUNT, THE PARTICIPANT’S ACCOUNT SHALL BE PAID OR COMMENCE TO BE PAID TO HIM
OR HER SIX MONTHS AFTER SUCH PARTICIPANT’S SEPARATION FROM SERVICE WITH THE
COMPANY.  SUBJECT TO SUBSECTION (C), UPON A CHANGE OF CONTROL OR UPON A
PARTICIPANT’S DISABILITY, THE PARTICIPANT’S ACCOUNT SHALL BE PAID AS SOON AS
PRACTICABLE FOLLOWING SUCH CHANGE OF CONTROL OR DISABILITY, AS THE CASE MAY BE. 
UPON THE DEATH OF A PARTICIPANT, THE PARTICIPANT’S ACCOUNT SHALL BE PAID AT THE
TIME PROVIDED IN SECTION 7.3.


 


(B)                                 THE PARTICIPANT’S ACCOUNT SHALL BE PAID IN
THE FOLLOWING MANNER:


 

(I)                                     IF THE PARTICIPANT’S SEPARATION FROM
SERVICE IS ON ACCOUNT OF RETIREMENT:

 

(1)                                  IF THE BALANCE IN THE PARTICIPANT’S ACCOUNT
IS $100,000 OR LESS, THE PARTICIPANT’S ENTIRE ACCOUNT SHALL BE PAID IN THE FORM
OF A LUMP SUM CASH PAYMENT AT THE TIME PRESCRIBED IN SUBSECTION (A); AND

 

(2)                                  IF THE BALANCE IN A PARTICIPANT’S ACCOUNT
IS IN EXCESS OF $100,000, THE PARTICIPANT’S ACCOUNT SHALL BE PAID IN THE FORM OF
FIVE ANNUAL CASH INSTALLMENTS (A) WITH THE FIRST INSTALLMENT BEING PAYABLE AT
THE TIME PRESCRIBED IN SUBSECTION (A) OF THIS SECTION AND EACH OTHER INSTALLMENT
BEING PAYABLE ON THE ANNIVERSARY DATE OF THE DATE OF PAYMENT OF THE FIRST
INSTALLMENT AND (B) WITH THE AMOUNT OF EACH INSTALLMENT EQUAL TO THE VALUE OF
THE PARTICIPANT’S ACCOUNT ON THE VALUATION DATE IMMEDIATELY PRECEDING THE DATE
FOR PAYMENT OF THE INSTALLMENT MULTIPLIED BY A FRACTION THE NUMERATOR OF WHICH
IS ONE AND THE DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF REMAINING
INSTALLMENTS.

 

(II)                                  IF THE PARTICIPANT’S SEPARATION FROM
SERVICE IS OTHER THAN ON ACCOUNT OF RETIREMENT, DEATH OR DISABILITY, THE
PARTICIPANT’S ACCOUNT SHALL BE PAID IN THE FORM OF A LUMP SUM CASH PAYMENT AT
THE TIME PRESCRIBED IN SUBSECTION (A).

 

(III)                               IF THE PARTICIPANT’S SEPARATION FROM SERVICE
IS ON ACCOUNT OF DEATH, THE PARTICIPANT’S ACCOUNT SHALL BE PAID AS PROVIDED IN
SECTION 7.3.

 

7

--------------------------------------------------------------------------------


 

(IV)                              SUBJECT TO SUBSECTION (C), UPON THE
PARTICIPANT’S DISABILITY OR UPON A CHANGE OF CONTROL, THE PARTICIPANT’S ACCOUNT
SHALL BE PAID IN THE FORM OF A LUMP SUM CASH PAYMENT AT THE TIME PRESCRIBED IN
SUBSECTION (A).

 


(C)                                  TO THE EXTENT (I) A PARTICIPANT SHALL BE
DEEMED TO BE VESTED UPON THE OCCURRENCE OF A CHANGE OF CONTROL PURSUANT TO
SECTION 5.1 AND SUCH CHANGE OF CONTROL DOES NOT CONSTITUTE A “CHANGE IN THE
OWNERSHIP OR EFFECTIVE CONTROL” OR A “CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL
PORTION OF THE ASSETS” OF THE COMPANY WITHIN THE MEANING OF SECTION
409A(A)(2)(A)(V) OF THE CODE, OR (II) A PARTICIPANT SHALL BE DEEMED TO BE VESTED
UPON THE PARTICIPANT’S DISABILITY PURSUANT TO SECTION 5.1 AND SUCH PARTICIPANT
IS NOT CONSIDERED TO BE “DISABLED” WITHIN THE MEANING OF SECTION 409A(A)(2)(C)
OF THE CODE, THEN, NOTWITHSTANDING THAT THE PARTICIPANT SHALL BE DEEMED TO BE
VESTED IN HIS OR HER ACCOUNT UPON THE OCCURRENCE OF THE CHANGE OF CONTROL OR THE
OCCURRENCE OF THE DISABILITY, AS THE CASE MAY BE, PAYMENT WILL BE MADE, TO THE
EXTENT NECESSARY TO COMPLY WITH THE PROVISIONS OF SECTION 409A OF THE CODE, TO
THE PARTICIPANT ON THE EARLIER OF (1) SIX MONTHS AFTER THE PARTICIPANT’S
SEPARATION FROM SERVICE WITH THE COMPANY OR (2) THE PARTICIPANT’S DEATH.


 


SECTION 6.2.                                LIABILITY FOR PAYMENT/EXPENSES.  THE
EMPLOYER BY WHICH THE PARTICIPANT WAS LAST EMPLOYED PRIOR TO THE PARTICIPANT’S
SEPARATION FROM SERVICE OR DEATH SHALL PAY THE PARTICIPANT’S VESTED ACCOUNT TO
THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY, BUT SUCH EMPLOYER’S LIABILITY
SHALL BE LIMITED TO ITS PROPORTIONATE SHARE OF THE ACCOUNT, AS HEREINAFTER
PROVIDED.  IF THE ACCOUNT PAYABLE TO OR ON BEHALF OF A PARTICIPANT IS BASED ON
THE PARTICIPANT’S EMPLOYMENT WITH MORE THAN ONE EMPLOYER, THE LIABILITY FOR THE
PAYMENT OF SUCH ACCOUNT SHALL BE SHARED BY ALL SUCH EMPLOYERS (BY REIMBURSEMENT
TO THE EMPLOYER MAKING SUCH PAYMENT) AS MAY BE AGREED TO AMONG THEM IN GOOD
FAITH AND AS WILL PERMIT THE DEDUCTION (FOR PURPOSES OF FEDERAL INCOME TAX) BY
EACH SUCH EMPLOYER OF ITS PORTION OF THE PAYMENTS MADE AND TO BE MADE
HEREUNDER.  EXPENSES OF ADMINISTERING THE PLAN SHALL BE PAID BY THE EMPLOYERS,
AS DIRECTED BY THE COMPANY.


 


SECTION 6.3.                                PROHIBITION ON ACCELERATION OF
DISTRIBUTIONS.  NOTWITHSTANDING ANY PROVISION OF THE PLAN TO THE CONTRARY, THE
TIME FOR PAYMENT OR THE SCHEDULE OF ANY PAYMENT WITH RESPECT TO A PARTICIPANT’S
ACCOUNT AS PROVIDED UNDER THE PLAN SHALL NOT BE ACCELERATED (WITHIN THE MEANING
OF THE SECTION 409A GUIDANCE) EXCEPT AS FOLLOWS:


 


(A)                                  TO THE EXTENT NECESSARY TO COMPLY WITH
TERMS OF A DOMESTIC RELATIONS ORDER (AS DEFINED IN SECTION 414(P)(1)(B) OF THE
CODE), THE PLAN MAY PERMIT SUCH ACCELERATION OF THE TIME OR SCHEDULE OF A
PAYMENT OF ALL OR A PORTION OF A PARTICIPANT’S ACCOUNT TO AN INDIVIDUAL OTHER
THAN THE PARTICIPANT;


 


(B)                                 TO THE EXTENT NECESSARY TO COMPLY WITH A
CERTIFICATE OF DIVESTITURE (AS DEFINED IN SECTION 1043(B)(2) OF THE CODE), THE
PLAN MAY PERMIT THE ACCELERATION OF THE TIME OR SCHEDULE OF A PAYMENT OF A
PARTICIPANT’S ACCOUNT;

 

8

--------------------------------------------------------------------------------


 


(C)                                  THE PLAN MAY PERMIT ACCELERATION OF THE
TIME FOR PAYMENT OR SCHEDULE OF A PAYMENT WITH RESPECT TO A PARTICIPANT’S
ACCOUNT IN ORDER (I) TO PAY THE FEDERAL INSURANCE CONTRIBUTIONS ACT (“FICA”) TAX
IMPOSED UNDER SECTIONS 3101 AND 3121(V)(2) OF THE CODE ON COMPENSATION DEFERRED
UNDER THE PLAN (THE “FICA AMOUNT”), (II) PAY THE INCOME TAX AT SOURCE ON WAGES
IMPOSED UNDER SECTION 3401 OF THE CODE ON THE FICA AMOUNT, AND (III) PAY THE
ADDITIONAL INCOME TAX AT SOURCE ON WAGES ATTRIBUTABLE TO THE PYRAMIDING OF
SECTION 3401 WAGES AND TAXES, PROVIDED THAT THE TOTAL PAYMENT PERMISSIBLE UNDER
THIS ACCELERATION PROVISION SHALL NOT EXCEED THE AGGREGATE OF THE FICA AMOUNT
AND THE INCOME TAX WITHHOLDING RELATED TO SUCH FICA AMOUNT;


 


(D)                                 THE COMPANY AT ANY TIME, UPON WRITTEN
REQUEST OF THE PARTICIPANT, MAY CAUSE TO BE PAID TO SUCH PARTICIPANT, AN AMOUNT
EQUAL TO ALL OR ANY PART OF THE PARTICIPANT’S ACCOUNT IF THE COMPANY DETERMINES,
BASED ON SUCH REASONABLE EVIDENCE THAT IT SHALL REQUIRE, THAT SUCH A PAYMENT IS
NECESSARY FOR THE PURPOSE OF ALLEVIATING THE CONSEQUENCES OF AN UNFORSEEABLE
EMERGENCY.  PAYMENTS OF AMOUNTS BECAUSE OF AN UNFORSEEABLE EMERGENCY MAY NOT
EXCEED THE AMOUNT NECESSARY TO SATISFY THE UNFORSEEABLE EMERGENCY PLUS AMOUNTS
NECESSARY TO PAY TAXES REASONABLY ANTICIPATED AS A RESULT OF THE DISTRIBUTION
AFTER TAKING INTO ACCOUNT THE EXTENT TO WHICH THE HARDSHIP IS OR MAY BE RELIEVED
THROUGH REIMBURSEMENT OR COMPENSATION BY INSURANCE OR OTHERWISE BY LIQUIDATION
OF THE PARTICIPANT’S ASSETS (TO THE EXTENT THE LIQUIDATION OF SUCH ASSETS WOULD
NOT ITSELF CAUSE SEVERE FINANCIAL HARDSHIP); AND


 


(E)                                  THE PLAN MAY PERMIT ACCELERATION OF THE
TIME FOR PAYMENT OR SCHEDULE OF A PAYMENT WITH RESPECT TO A PARTICIPANT’S
ACCOUNT IN SUCH OTHER CIRCUMSTANCES AS PRESCRIBED IN THE 409A GUIDANCE AND IN
ACCORDANCE WITH SUCH GUIDANCE.


 


ARTICLE VII - BENEFICIARIES


 


SECTION 7.1.                                BENEFICIARY DESIGNATIONS.  A
DESIGNATION OF A BENEFICIARY HEREUNDER MAY BE MADE ONLY BY AN INSTRUMENT (IN
FORM ACCEPTABLE TO THE PLAN ADMINISTRATOR) SIGNED BY THE PARTICIPANT AND FILED
WITH THE PLAN ADMINISTRATOR PRIOR TO THE PARTICIPANT’S DEATH.  THE BENEFICIARY
HEREUNDER NEED NOT BE THE SAME AS UNDER OTHER RETIREMENT PLANS IN WHICH
PARTICIPANT PARTICIPATES.  IN THE ABSENCE OF A BENEFICIARY DESIGNATION AND AT
ANY OTHER TIME WHEN THERE IS NO EXISTING BENEFICIARY DESIGNATED HEREUNDER, THE
BENEFICIARY OF A PARTICIPANT SHALL BE THE PARTICIPANT’S BENEFICIARY UNDER THE
QUALIFIED PLAN.  A PERSON DESIGNATED BY A PARTICIPANT AS THE PARTICIPANT’S
BENEFICIARY WHO OR WHICH CEASES TO EXIST SHALL NOT BE ENTITLED TO ANY PART OF
ANY PAYMENT THEREAFTER TO BE MADE TO THE PARTICIPANT’S BENEFICIARY UNLESS THE
PARTICIPANT’S DESIGNATION SPECIFICALLY PROVIDED TO THE CONTRARY.  IF TWO OR MORE
PERSONS DESIGNATED AS A PARTICIPANT’S BENEFICIARY ARE IN EXISTENCE, THE AMOUNT
OF ANY PAYMENT TO THE BENEFICIARY UNDER THIS PLAN SHALL BE DIVIDED EQUALLY AMONG
SUCH PERSONS UNLESS THE PARTICIPANT’S DESIGNATION SPECIFICALLY PROVIDES FOR A
DIFFERENT ALLOCATION.

 

9

--------------------------------------------------------------------------------


 


SECTION 7.2.                                CHANGE IN BENEFICIARY.


 


(A)                                  ANYTHING HEREIN OR IN THE QUALIFIED PLAN TO
THE CONTRARY NOTWITHSTANDING, A PARTICIPANT MAY, AT ANY TIME AND FROM TIME TO
TIME, CHANGE A BENEFICIARY DESIGNATION HEREUNDER WITHOUT THE CONSENT OF ANY
EXISTING BENEFICIARY OR ANY OTHER PERSON.


 


(B)                                 ANY CHANGE IN BENEFICIARY SHALL BE MADE BY
GIVING WRITTEN NOTICE THEREOF TO THE PLAN ADMINISTRATOR AND ANY CHANGE SHALL BE
EFFECTIVE ONLY IF RECEIVED PRIOR TO THE DEATH OF THE PARTICIPANT.


 


SECTION 7.3.                                DISTRIBUTIONS TO BENEFICIARIES. 
UPON THE DEATH OF A PARTICIPANT WHO HAD COMMENCED TO RECEIVE PAYMENT OF HIS OR
HER ACCOUNT PRIOR TO HIS OR HER DEATH IN THE FORM OF INSTALLMENTS (AS PROVIDED
IN SECTION 6.1(B)), ANY UNPAID INSTALLMENTS SHALL BE PAID TO THE PARTICIPANT’S
BENEFICIARY AT THE SAME TIME THAT THEY WOULD HAVE BEEN PAID TO THE PARTICIPANT
HAD THE PARTICIPANT NOT DIED (AS PROVIDED IN SECTION 6.1(B)).  UPON THE DEATH OF
ANY OTHER PARTICIPANT, THE ENTIRE ACCOUNT OF THE PARTICIPANT SHALL BE PAID TO
THE PARTICIPANT’S BENEFICIARY IN A LUMP SUM CASH PAYMENT AS SOON AS PRACTICABLE
FOLLOWING THE PARTICIPANT’S DEATH, BUT IN NO EVENT LATER THAN 60 DAYS AFTER THE
COMPANY RECEIVES NOTICE OF THE PARTICIPANT’S DEATH.  NOTWITHSTANDING THE
FOREGOING, DISTRIBUTIONS TO BENEFICIARIES OF AMOUNTS THAT ARE ALLOCATED TO
PARTICIPANTS’ ACCOUNTS SHALL BE MADE IN A MANNER THAT SATISFIES THE REQUIREMENTS
OF CODE SECTION 409A.


 


ARTICLE VIII - INVESTMENT OF ACCOUNTS


 


SECTION 8.1.                                HYPOTHETICAL INVESTMENT FUND(S). 
THE COMPANY SHALL DESIGNATE AS A HYPOTHETICAL INVESTMENT FUND OR FUNDS UNDER
THIS PLAN ONE OR MORE OF THE INVESTMENT FUNDS PROVIDED UNDER THE QUALIFIED PLAN
OR OFFERED BY THE TRUSTEE THEREUNDER.  ANY SUCH DESIGNATION SHALL BE IN A
WRITING WHICH MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME BY THE COMPANY
PURSUANT TO RULES ADOPTED BY THE COMPANY.  EACH PARTICIPANT (OR THE
PARTICIPANT’S BENEFICIARY) SHALL ELECT A HYPOTHETICAL INVESTMENT FUND (OR, IF
PERMITTED BY RULES ADOPTED BY THE COMPANY, ONE OR MORE HYPOTHETICAL INVESTMENT
FUNDS) FOR THE PURPOSES OF SECTION 4.1.  SUCH AN ELECTION MAY BE MADE IN
ACCORDANCE WITH RULES AND PROCEDURES ESTABLISHED BY THE COMPANY.  A PARTICIPANT
OR BENEFICIARY MAY CHANGE THE PARTICIPANT’S (OR BENEFICIARY’S, AS THE CASE MAY
BE) HYPOTHETICAL INVESTMENT FUND ELECTION TO ANOTHER ELECTION AT TIMES SPECIFIED
IN RULES ADOPTED BY THE COMPANY AND, FROM AND AFTER THE EFFECTIVE DATE OF SUCH
CHANGE, THE PARTICIPANT’S (OR BENEFICIARY’S, AS THE CASE MAY BE) NEW
HYPOTHETICAL INVESTMENT FUND ELECTION SHALL BE APPLICABLE.  IN THE ABSENCE OF A
HYPOTHETICAL INVESTMENT ELECTION BY A PARTICIPANT OR THE PARTICIPANT’S
BENEFICIARY, THE COMPANY SHALL SELECT THE HYPOTHETICAL INVESTMENT FUND(S) WHICH
SHALL BE APPLICABLE TO SUCH PERSON’S ACCOUNT.

 

10

--------------------------------------------------------------------------------


 


ARTICLE IX - MISCELLANEOUS


 


SECTION 9.1.                                LIABILITY OF EMPLOYERS.  NOTHING IN
THIS PLAN SHALL CONSTITUTE THE CREATION OF A TRUST OR OTHER FIDUCIARY
RELATIONSHIP BETWEEN AN EMPLOYER AND ANY PARTICIPANT, BENEFICIARY OR ANY OTHER
PERSON.


 


SECTION 9.2.                                LIMITATION ON RIGHTS OF PARTICIPANTS
AND BENEFICIARIES - NO LIEN.  THIS PLAN IS DESIGNED TO BE AN UNFUNDED,
NONQUALIFIED PLAN.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO CREATE A TRUST
OR LIEN IN FAVOR OF ANY PARTICIPANT OR BENEFICIARY ON ANY ASSETS OF AN
EMPLOYER.  THE EMPLOYERS SHALL HAVE NO OBLIGATION TO PURCHASE ANY ASSETS THAT DO
NOT REMAIN SUBJECT TO THE CLAIMS OF THE CREDITORS OF THE EMPLOYERS FOR USE IN
CONNECTION WITH THE PLAN.  NO PARTICIPANT OR BENEFICIARY OR ANY OTHER PERSON
SHALL HAVE ANY PREFERRED CLAIM ON, OR ANY BENEFICIAL OWNERSHIP INTEREST IN, ANY
ASSETS OF AN EMPLOYER PRIOR TO THE TIME THAT SUCH ASSETS ARE PAID TO THE
PARTICIPANT OR BENEFICIARY AS PROVIDED HEREIN.  EACH PARTICIPANT AND BENEFICIARY
SHALL HAVE THE STATUS OF A GENERAL UNSECURED CREDITOR OF THE EMPLOYERS.  THE
AMOUNT STANDING TO THE CREDIT OF ANY PARTICIPANT’S ACCOUNT IS PURELY NOTIONAL
AND AFFECTS ONLY THE CALCULATION OF BENEFITS PAYABLE TO OR IN RESPECT OF HIM OR
HER.  IT DOES NOT GIVE THE PARTICIPANT ANY RIGHT OR ENTITLEMENT (WHETHER LEGAL,
EQUITABLE OR OTHERWISE) TO ANY PARTICULAR ASSETS HELD FOR THE PURPOSES OF THE
PLAN OR OTHERWISE.


 


SECTION 9.3.                                NO GUARANTEE OF EMPLOYMENT.  NOTHING
IN THIS PLAN SHALL BE CONSTRUED AS GUARANTEEING FUTURE EMPLOYMENT TO
PARTICIPANTS.  A PARTICIPANT CONTINUES TO BE AN EMPLOYEE OF THE EMPLOYERS SOLELY
AT THE WILL OF THE EMPLOYERS SUBJECT TO DISCHARGE AT ANY TIME, WITH OR WITHOUT
CAUSE.


 


SECTION 9.4.                                PAYMENT TO GUARDIAN.  IF A BENEFIT
PAYABLE HEREUNDER IS PAYABLE TO A MINOR, TO A PERSON DECLARED INCOMPETENT OR TO
A PERSON INCAPABLE OF HANDLING THE DISPOSITION OF THE PARTICIPANT’S PROPERTY,
THE PLAN ADMINISTRATOR MAY DIRECT PAYMENT OF SUCH BENEFIT TO THE GUARDIAN, LEGAL
REPRESENTATIVE OR PERSON HAVING THE CARE AND CUSTODY OF SUCH MINOR, INCOMPETENT
OR PERSON.  THE PLAN ADMINISTRATOR MAY REQUIRE SUCH PROOF OF INCOMPETENCY,
MINORITY, INCAPACITY OR GUARDIANSHIP AS IT MAY DEEM APPROPRIATE PRIOR TO
DISTRIBUTION OF THE BENEFIT.  SUCH DISTRIBUTION SHALL COMPLETELY DISCHARGE THE
EMPLOYERS FROM ALL LIABILITY WITH RESPECT TO SUCH BENEFIT.


 


SECTION 9.5.                                ASSIGNMENT.


 


(A)                                  SUBJECT TO SUBSECTION (B), NO RIGHT OR
INTEREST UNDER THIS PLAN OF ANY PARTICIPANT OR BENEFICIARY SHALL BE ASSIGNABLE
OR TRANSFERABLE IN ANY MANNER OR BE SUBJECT TO ALIENATION, ANTICIPATION, SALE,
PLEDGE, ENCUMBRANCE OR OTHER LEGAL PROCESS OR IN ANY MANNER BE LIABLE FOR OR
SUBJECT TO THE DEBTS OR LIABILITIES OF THE PARTICIPANT OR BENEFICIARY.

 

11

--------------------------------------------------------------------------------


 


(B)                                 NOTWITHSTANDING THE FOREGOING, TO THE EXTENT
PROVIDED IN SECTION 6.3, THE PLAN ADMINISTRATOR SHALL HONOR A JUDGMENT, ORDER OR
DECREE FROM A STATE DOMESTIC RELATIONS COURT WHICH REQUIRES THE PAYMENT OF ALL
OR A PART OF A PARTICIPANT’S VESTED ACCOUNT UNDER THIS PLAN TO AN “ALTERNATE
PAYEE” AS DEFINED IN SECTION 414(P) OF THE CODE.


 


SECTION 9.6.                                SEVERABILITY.  IF ANY PROVISION OF
THIS PLAN OR THE APPLICATION THEREOF TO ANY CIRCUMSTANCE(S) OR PERSON(S) IS HELD
TO BE INVALID BY A COURT OF COMPETENT JURISDICTION, THE REMAINDER OF THE PLAN
AND THE APPLICATION OF SUCH PROVISION TO OTHER CIRCUMSTANCES OR PERSONS SHALL
NOT BE AFFECTED THEREBY.


 


SECTION 9.7.                                GOVERNING LAW.  EXCEPT AS OTHERWISE
PROVIDED IN SECTION 1.3 AND EXCEPT WHEN PREEMPTED BY FEDERAL LAW, THIS PLAN
SHALL BE REGULATED, CONSTRUED AND ADMINISTERED UNDER THE LAWS OF THE STATE OF
OHIO.


 


ARTICLE X - ADMINISTRATION OF PLAN


 


SECTION 10.1.                         ADMINISTRATION.


 


(A)                                  THE PLAN SHALL BE ADMINISTERED BY THE PLAN
ADMINISTRATOR.  THE PLAN ADMINISTRATOR SHALL HAVE DISCRETION TO INTERPRET WHERE
NECESSARY ALL PROVISIONS OF THE PLAN (INCLUDING, WITHOUT LIMITATION, BY
SUPPLYING OMISSIONS FROM, CORRECTING DEFICIENCIES IN, OR RESOLVING
INCONSISTENCIES OR AMBIGUITIES IN, THE LANGUAGE OF THE PLAN), TO MAKE FACTUAL
FINDINGS WITH RESPECT TO ANY ISSUE ARISING UNDER THE PLAN, TO DETERMINE THE
RIGHTS AND STATUS UNDER THE PLAN OF PARTICIPANTS OR OTHER PERSONS, TO RESOLVE
QUESTIONS (INCLUDING FACTUAL QUESTIONS) OR DISPUTES ARISING UNDER THE PLAN AND
TO MAKE ANY DETERMINATIONS WITH RESPECT TO THE BENEFITS PAYABLE UNDER THE PLAN
AND THE PERSONS ENTITLED THERETO AS MAY BE NECESSARY FOR THE PURPOSES OF THE
PLAN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE PLAN ADMINISTRATOR
IS HEREBY GRANTED THE AUTHORITY (I) TO DETERMINE WHETHER A PARTICULAR EMPLOYEE
IS A PARTICIPANT, AND (II) TO DETERMINE IF A PERSON IS ENTITLED TO BENEFITS
HEREUNDER AND, IF SO, THE AMOUNT AND DURATION OF SUCH BENEFITS.  THE PLAN
ADMINISTRATOR’S DETERMINATION OF THE RIGHTS OF ANY PERSON HEREUNDER SHALL BE
FINAL AND BINDING ON ALL PERSONS, SUBJECT ONLY TO THE PROVISIONS OF SECTION
10.3, 10.4 AND 10.5 HEREOF.


 


(B)                                 THE PLAN ADMINISTRATOR MAY DELEGATE ANY OF
ITS ADMINISTRATIVE DUTIES, INCLUDING, WITHOUT LIMITATION, DUTIES WITH RESPECT TO
THE PROCESSING, REVIEW, INVESTIGATION, APPROVAL AND PAYMENT OF BENEFITS, TO A
NAMED ADMINISTRATOR OR ADMINISTRATORS.


 


(C)                                  IT IS INTENDED THAT, TO THE EXTENT
APPLICABLE, ALL PARTICIPANT ELECTIONS HEREUNDER WILL COMPLY WITH THE 409A
GUIDANCE.  THE PLAN ADMINISTRATOR IS AUTHORIZED TO ADOPT RULES OR REGULATIONS
DEEMED NECESSARY OR APPROPRIATE IN CONNECTION THEREWITH TO

 

12

--------------------------------------------------------------------------------


 

anticipate and/or comply with the requirements thereof (including any transition
rules thereunder).


 


SECTION 10.2.                         REGULATIONS.  THE PLAN ADMINISTRATOR SHALL
PROMULGATE ANY RULES AND REGULATIONS IT DEEMS NECESSARY IN ORDER TO CARRY OUT
THE PURPOSES OF THE PLAN OR TO INTERPRET THE PROVISIONS OF THE PLAN; PROVIDED,
HOWEVER, THAT NO RULE, REGULATION OR INTERPRETATION SHALL BE CONTRARY TO THE
PROVISIONS OF THE PLAN OR THE 409A GUIDANCE.  THE RULES, REGULATIONS AND
INTERPRETATIONS MADE BY THE PLAN ADMINISTRATOR SHALL, SUBJECT ONLY TO THE
PROVISIONS OF SECTION 10.3, 10.4 AND 10.5 HEREOF, BE FINAL AND BINDING ON ALL
PERSONS.


 


SECTION 10.3.                         CLAIMS PROCEDURES.


 


(A)                                  THE PLAN ADMINISTRATOR SHALL DETERMINE THE
RIGHTS OF ANY PERSON TO ANY BENEFIT HEREUNDER.  ANY PERSON WHO BELIEVES THAT HE
OR SHE HAS NOT RECEIVED THE BENEFIT TO WHICH HE OR SHE IS ENTITLED UNDER THE
PLAN MUST FILE A CLAIM IN WRITING WITH THE PLAN ADMINISTRATOR SPECIFYING THE
BASIS FOR HIS OR HER CLAIM AND THE FACTS UPON WHICH HE OR SHE RELIES IN MAKING
SUCH A CLAIM.


 


(B)                                 THE PLAN ADMINISTRATOR WILL NOTIFY THE
CLAIMANT OF ITS DECISION REGARDING HIS OR HER CLAIM WITHIN A REASONABLE PERIOD
OF TIME, BUT NOT LATER THAN 90 DAYS FOLLOWING THE DATE ON WHICH THE CLAIM IS
FILED, UNLESS SPECIAL CIRCUMSTANCES REQUIRE A LONGER PERIOD FOR ADJUDICATION AND
THE CLAIMANT IS NOTIFIED IN WRITING OF THE REASONS FOR AN EXTENSION OF TIME
PRIOR TO THE END OF THE INITIAL 90-DAY PERIOD AND THE DATE BY WHICH THE PLAN
ADMINISTRATOR EXPECTS TO MAKE THE FINAL DECISION.  IN NO EVENT WILL THE PLAN
ADMINISTRATOR BE GIVEN AN EXTENSION FOR PROCESSING THE CLAIM BEYOND 180 DAYS
AFTER THE DATE ON WHICH THE CLAIM IS FIRST FILED WITH THE PLAN ADMINISTRATOR.


 

If such a claim is denied, the Plan Administrator’s notice will be in writing,
will be written in a manner calculated to be understood by the claimant and will
contain the following information:

 

(I)                                     THE SPECIFIC REASON(S) FOR THE DENIAL;

 

(II)                                  A SPECIFIC REFERENCE TO THE PERTINENT PLAN
PROVISION(S) ON WHICH THE DENIAL IS BASED;

 

(III)                               A DESCRIPTION OF ADDITIONAL INFORMATION OR
MATERIAL NECESSARY FOR THE CLAIMANT TO PERFECT HIS OR HER CLAIM, IF ANY, AND AN
EXPLANATION OF WHY SUCH INFORMATION OR MATERIAL IS NECESSARY; AND

 

(IV)                              AN EXPLANATION OF THE PLAN’S CLAIM REVIEW
PROCEDURE AND THE APPLICABLE TIME LIMITS UNDER SUCH PROCEDURE AND A STATEMENT AS
TO THE CLAIMANT’S

 

13

--------------------------------------------------------------------------------


 

RIGHT TO BRING A CIVIL ACTION UNDER ERISA AFTER ALL OF THE PLAN’S REVIEW
PROCEDURES HAVE BEEN SATISFIED.

 

If additional information is needed, the claimant shall be provided at least 45
days within which to provide the information and any otherwise applicable time
period for making a determination shall be suspended during the period the
information is being obtained.

 

Within 60 days after receipt of a denial of a claim, the claimant must file with
the Plan Administrator, a written request for review of such claim.  If a
request for review is not filed within such 60-day period, the claimant shall be
deemed to have acquiesced in the original decision of the Plan Administrator on
his or her claim.  If a request for review is filed, the Plan Administrator
shall conduct a full and fair review of the claim.  The claimant will be
provided, upon request and free of charge, reasonable access to and copies of
all documents and information relevant to the claim for benefits.  The claimant
may submit issues and comments in writing, and the review must take into account
all information submitted by the claimant regardless of whether it was reviewed
as part of the initial determination.  The decision by the Plan Administrator
with respect to the review must be given within 60 days after receipt of the
request for review, unless circumstances warrant an extension of time not to
exceed an additional 60 days.  If this occurs, written notice of the extension
will be furnished to the claimant before the end of the initial 60-day period,
indicating the special circumstances requiring the extension and the date by
which the Plan Administrator expects to make the final decision.  The decision
shall be written in a manner calculated to be understood by the claimant, and it
shall include

 

(A)                              The specific reason(s) for the denial;

 

(B)                                A reference to the specific Plan provision(s)
on which the denial is based;

 

(C)                                A statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
information relevant to the claimant’s claim for benefits; and

 

(D)                               A statement describing any voluntary appeal
procedures offered by the Plan and a statement of the claimant’s right to bring
a civil action under ERISA.

 


(C)                                  THE PLAN ADMINISTRATOR’S DECISION ON REVIEW
SHALL BE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FINAL AND BINDING ON ALL
INTERESTED PERSONS.

 

14

--------------------------------------------------------------------------------


 


SECTION 10.4.                         ARBITRATION.


 

(a)                                  After a Participant has exhausted all
administrative remedies as provided in Section 10.3, any disputes arising
hereunder may, at the election of the Participant, be submitted for non-binding
arbitration to an arbitrator appointed under the auspices of the American
Arbitration Association (“AAA”) office in Cincinnati, Ohio, or if closer, the
AAA office that is located in a U.S. city nearest to the general corporate
offices of the Company for resolution under the AAA Employment Dispute
Arbitration Rules.  Such arbitration shall be held in such place as the parties
and the arbitrator shall mutually agree.  The arbitrator shall apply applicable
Federal and state law, including ERISA.  The provisions of ERISA, including, but
not limited to, preemption, review of claims, and standards of review, shall be
applied by the arbitrator to the same extent as if the matter were proceeding in
federal court.  The state law applied shall be the law of the state in which the
general corporate offices of the Company are located (Ohio as of the date
hereof).  The entire cost of the proceedings, except for the Participant’s
attorney’s fees and costs, shall be borne by the Company.

 

(b)                                 If, following exhaustion of all
administrative remedies as provided in Section 10.3 and Subsection (a) above,
the Participant pursues litigation with respect to a dispute arising hereunder
and prevails in such litigation, the Company shall pay and be solely responsible
for attorneys’ and related fees and expenses incurred by the employee with
respect to such litigation in an aggregate amount not to exceed the amount of
the Participant’s most recent base salary.

 


SECTION 10.5.                         REVOCABILITY OF PLAN
ADMINISTRATOR/EMPLOYER ACTION.  ANY ACTION TAKEN BY THE PLAN ADMINISTRATOR OR AN
EMPLOYER WITH RESPECT TO THE RIGHTS OR BENEFITS UNDER THE PLAN OF ANY PERSON
SHALL BE REVOCABLE BY THE PLAN ADMINISTRATOR OR THE EMPLOYER AS TO PAYMENTS NOT
YET MADE TO SUCH PERSON, AND ACCEPTANCE OF ANY BENEFITS UNDER THE PLAN
CONSTITUTES ACCEPTANCE OF AND AGREEMENT TO THE PLAN ADMINISTRATOR’S OR THE
EMPLOYER’S MAKING ANY APPROPRIATE ADJUSTMENTS IN FUTURE PAYMENTS TO SUCH PERSON
TO RECOVER FROM SUCH PERSON ANY EXCESS PAYMENT OR MAKE UP ANY UNDERPAYMENT
PREVIOUSLY MADE TO HIM OR HER.


 


SECTION 10.6.                         AMENDMENT.


 


(A)                                  THE COMPENSATION COMMITTEE MAY AT ANY TIME
(WITHOUT THE CONSENT OF THE EMPLOYEES) AMEND ANY OR ALL OF THE PROVISIONS OF
THIS PLAN, EXCEPT THAT NO SUCH AMENDMENT MAY ADVERSELY AFFECT THE AMOUNT OF ANY
PARTICIPANT’S ACCRUED BENEFIT AS OF THE DATE OF SUCH AMENDMENT, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE AFFECTED PARTICIPANT.  A PROPER AMENDMENT OF THIS
PLAN AUTOMATICALLY SHALL EFFECT A CORRESPONDING AMENDMENT TO ALL PARTICIPANTS’
RIGHTS HEREUNDER.

 

15

--------------------------------------------------------------------------------


 


(B)                                 WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE COMPENSATION COMMITTEE SHALL HAVE THE AUTHORITY TO ADOPT AN
AMENDMENT TO THE PLAN THAT CONFORMS THE TERMS OF THE PLAN TO THE REQUIREMENTS OF
SECTION 409A OF THE CODE AT SUCH TIME AS THE COMPANY DETERMINES IS NECESSARY TO
COMPLY WITH THE 409A GUIDANCE.


 


SECTION 10.7.                         TERMINATION.


 


(A)                                  THE COMPENSATION COMMITTEE, IN ITS SOLE
DISCRETION, MAY TERMINATE THIS PLAN AT ANY TIME AND FOR ANY REASON WHATSOEVER,
EXCEPT THAT, SUBJECT TO SUBSECTION (B) HEREOF, NO SUCH TERMINATION MAY ADVERSELY
AFFECT THE AMOUNT OF ANY PARTICIPANT’S ACCRUED BENEFIT AS OF THE DATE OF SUCH
TERMINATION, WITHOUT THE PRIOR WRITTEN CONSENT OF THE AFFECTED PARTICIPANT. 
NOTWITHSTANDING THE PRECEDING SENTENCE, THE COMPENSATION COMMITTEE, IN ITS SOLE
DISCRETION, MAY TERMINATE THIS PLAN TO THE EXTENT AND IN CIRCUMSTANCES DESCRIBED
IN PROP. TREAS. REG. § 1.409A-3(H)(2)(VIII), OR ANY SUCCESSOR PROVISION.  A
PROPER TERMINATION OF THIS PLAN AUTOMATICALLY SHALL EFFECT A TERMINATION OF ALL
PARTICIPANTS’ RIGHTS AND BENEFITS HEREUNDER WITHOUT FURTHER ACTION.  WRITTEN
NOTICE OF ANY TERMINATION SHALL BE GIVEN TO THE PARTICIPANTS AS SOON AS
PRACTICABLE AFTER A PROPER TERMINATION.


 


(B)                                 ANY EMPLOYER (OTHER THAN THE COMPANY) THAT
ADOPTS THE PLAN MAY ELECT TO WITHDRAW FROM THE PLAN AND SUCH WITHDRAWAL SHALL
CONSTITUTE A TERMINATION OF THE PLAN AS TO SUCH EMPLOYER; PROVIDED, HOWEVER,
THAT SUCH TERMINATING EMPLOYER SHALL CONTINUE TO BE AN EMPLOYER FOR PURPOSES
HEREOF AS TO PARTICIPANTS OR BENEFICIARIES TO WHOM IT OWES OBLIGATIONS
HEREUNDER.  SUCH WITHDRAWAL AND TERMINATION SHALL BE EXPRESSED IN AN INSTRUMENT
EXECUTED BY THE TERMINATING EMPLOYER AND FILED WITH THE COMPANY, AND SHALL
BECOME EFFECTIVE AS OF THE DATE DESIGNATED IN SUCH INSTRUMENT OR, IF NO SUCH
DATE IS SPECIFIED, ON THE DATE OF ITS EXECUTION.

 

16

--------------------------------------------------------------------------------